DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action in response to Application #16/747,351 filed on 20 January 2020.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 6-14, drawn to a firearm with a weapon chassis and support.
II. Claims 1, 5, drawn to a firearm with a magazine well.
III. Claims 1, 15-16, drawn to a firearm with a handguard.
IV. Claims 1, 17-23, drawn to a firearm with a breech.
V. Claims 1, 24-28, drawn to a firearm with a lock.
VI. Claims 1, 29-32, 34, drawn to a firearm with a trigger lever.
VII. Claims 1, 33, 35-40, drawn to a firearm with a safety.

The inventions are independent or distinct, each from the other because:
Claim 1 link(s) inventions I-VII.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I-VII have been claimed through linking claim 1, and do not further limit one another.  Inventions I-VII detail the structural makeup of a firearm connector with contour elements, an adjustable size magazine well, a handguard, a locking mechanism, a trigger lever, and a safety.  Each separate invention would require a different search and search strategy in possibly different classifications.  A search for invention I would not necessarily produce results for invention II with a variable length magazine well; and the same logic applies to all inventions upon each other.  Each separate invention would be independently searched for its unique structural makeup .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/JOHN COOPER/           Primary Examiner, Art Unit 3641